PER CURIAM.
On a petition for modification, the trial court increased Mrs. Monson’s permanent alimony. We find no abuse of discretion in the alimony award. Bedell v. Bedell, 583 So.2d 1005 (Fla.1991). The trial court did, however, commit an error in the award of attorney’s fees to the former wife. On the fee affidavit submitted by the former wife’s attorney prior to the final hearing, the attorney estimated an additional 25 hours for trial preparation, final hearing, and post final hearing matters. The former husband objected to this amount because it did not represent actual time. The record before us substantiates six hours of time actually spent in the final hearing. However, the record does not substantiate any additional time included in the attorney’s fee award. Accordingly, we reverse the amount of fees, and remand for a new attorney’s fee award.
AFFIRMED in part; REVERSED in part and REMANDED.
MINER, ALLEN and KAHN, JJ., concur.